Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 7, the claim limitation “a transmission section that performs UL transmission based on configuration by higher layer signaling” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a transmission section that” coupled with functional language “performs UL transmission based on configuration by higher layer signaling” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmission signal generation section 402 disclosed in figure 10 and par. 130 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 

For claim 7, the claim limitation “a control section that activates the UL transmission based on downlink control information (DCI)” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control section that” coupled with functional language “activates the UL transmission based on downlink control information (DCI)” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control section 401 disclosed in 
 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 7 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, ZTEk Microelectronics (“Basic Grant-free Transmission for URLLC” herein R1-1701594) in view of WU et al. (US 20190090222).

Regarding claims 7, 14, R1-1701594 teaches a terminal comprising: 
a transmission section that performs UL transmission based on configuration by higher layer signaling (section 1: “Grant-free transmission has been agreed for UL URLLC transmission”; “Higher-layer signaling”, section 3: “configuration on grant-free transmission”, “the combination of semi-static and dynamic configurations, e.g. via system information and DCI”, system information is the higher layer semi-static signaling and is then followed by dynamically DCI); and 
a control section that activates the UL transmission based on downlink control information (DCI) (section 3: “activation/release of grant-free transmission should be dynamically indicated”; “configured resource pool may be one of N resource pools pre-configured via semi-static signaling”, “dynamic configuration of grant-free transmission via DCI”; section 4: “UL grant from the gNB, dedicated resource can be allocated for the retransmission to provide the benefits of the more reliable transmission”), 
wherein when receiving the DCI, the transmission section transmits for confirmation (section 3, 4: “how to ensure reliability of DCI transmission should also be considered, e.g. supporting…feedback from UE”, i.e. a confirmation from the UE on the outcome of the DCI transmission).
However, R1-1701594 does not teach a Medium Access Control Control Element (MAC CE) for confirmation.
But, WU et al. (US 20190090222) in a similar or same field of endeavor teaches a Medium Access Control Control Element (MAC CE) for confirmation (par. 49, 51, PDCCH releasing the UL SPS could also contain a small UL grant for sending the new MAC CE).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to WU in the system of R1-1701594 to use MAC CE for signaling. 


Regarding claim 8, R1-1701594 teaches the terminal according to claim 7, wherein the control section deactivates the UL transmission based on DCI having a same format as the DCI (section 3: “activation/release of grant-free transmission should be dynamically indicated”; “configured resource pool may be one of N resource pools pre-configured via semi-static signaling”, “dynamic configuration of grant-free transmission via DCI”; DCI indicating release of grant-free transmission for UL).
	 
Regarding claim 9, R1-1701594 does not teach the terminal according to claim 7, wherein when a buffer is empty, the transmission section does not perform the UL transmission.
But, WU et al. (US 20190090222) in a similar or same field of endeavor teaches wherein when a buffer is empty, the transmission section does not perform the UL transmission (par. 28, the UE does not (always) use the UL grant, if it does not have UL data to transmit, i.e., the buffer is empty).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to WU in the system of R1-1701594 to not transmit when the buffer is empty. 
The motivation would have been to prevent transmission and waste bandwidth when buffer is empty.

Regarding claim 10, R1-1701594 does not teach the terminal according to claim 8, wherein when a buffer is empty, the transmission section does not perform the UL transmission.
But, WU et al. (US 20190090222) in a similar or same field of endeavor teaches wherein when a buffer is empty, the transmission section does not perform the UL transmission (par. 28, the UE does not (always) use the UL grant, if it does not have UL data to transmit, i.e., the buffer is empty).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to WU in the system of R1-1701594 to not transmit when the buffer is empty. 
The motivation would have been to prevent transmission and waste bandwidth when buffer is empty.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, ZTEk Microelectronics (“Basic Grant-free Transmission for URLLC” herein R1-1701594) and WU et al. (US 20190090222) as applied to claims 7-9 above, and further in view of LEE et al. (US 20190149279).

Regarding claim 11, R1-1701594 teaches the terminal according to claim 7, wherein the transmission section performs the UL transmission based on a given configuration among multiple configurations by higher layer signaling (section 3: “semi-static and dynamic configurations”; “configured resource pool may be one of N resource pools pre-configured via semi-static signaling”, “dynamic configuration of grant-free transmission via DCI”;); 
However, R1-1701594 does not teach when the terminal receives a given physical layer signaling or when a given timer expires, the transmission section performs the UL transmission based on the configuration used before.
	But, LEE et al. (US 20190149279) in a similar or same field of endeavor teaches when the terminal receives a given physical layer signaling or when a given timer expires, the transmission section performs the UL transmission based on the configuration used before (par. 129, 130, 131, when PDCCH signaling indicating release second SPS configuration and activation or reactivation of first SPS configuration for feedback or UL transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE in the system of R1-1701594 and WU to use UL transmission based on configuration used before. 
The motivation would have been to adapt to different transmission scenarios.

Regarding claim 12, R1-1701594 teaches the terminal according to claim 8, wherein the transmission section performs the UL transmission based on a given configuration among multiple configurations by higher layer signaling (section 3: “semi-static and dynamic configurations”; “configured resource pool may be one of N resource pools pre-configured via semi-static signaling”, “dynamic configuration of grant-free transmission via DCI”;);

	But, LEE et al. (US 20190149279) in a similar or same field of endeavor teaches when the terminal receives a given physical layer signaling or when a given timer expires, the transmission section performs the UL transmission based on the configuration used before (par. 129, 130, 131, when PDCCH signaling indicating release second SPS configuration and activation or reactivation of first SPS configuration for feedback or UL transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE in the system of R1-1701594 and WU to use UL transmission based on configuration used before. 
The motivation would have been to adapt to different transmission scenarios.

Regarding claim 13, R1-1701594 teaches the terminal according to claim 9, wherein the transmission section performs the UL transmission based on a given configuration among multiple configurations by higher layer signaling (section 3: “semi-static and dynamic configurations”; “configured resource pool may be one of N resource pools pre-configured via semi-static signaling”, “dynamic configuration of grant-free transmission via DCI”;).
However, R1-1701594 does not teach when the terminal receives a given physical layer signaling or when a given timer expires, the transmission section performs the UL transmission based on the configuration used before.
(par. 129, 130, 131, when PDCCH signaling indicating release second SPS configuration and activation or reactivation of first SPS configuration for feedback or UL transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE in the system of R1-1701594 and WU to use UL transmission based on configuration used before. 
The motivation would have been to adapt to different transmission scenarios.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/13/2021